Citation Nr: 1525962	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  07-16 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hip bursitis.  

2.  Entitlement to service connection for motion sickness (also claimed as dizziness).  

3.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1974.  

This appeal is before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2008, the Veteran testified before a Veterans Law Judge (VLJ) during a videoconference hearing.  A transcript is of record.   

In November 2008, the Board denied the claims on appeal.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2010, the Court issued a Memorandum Decision vacating the Board's November 2008 decision as to the claims on appeal and remanded them to the Board.  The Board remanded the appeal in September 2011.


FINDING OF FACT

No hip disorder, motion sickness, dizziness, or headaches were the result of an in-service motor vehicle accident or are related to service in any other way.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hip bursitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for motion sickness (also claimed as dizziness) have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in December 2006.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and a medical report from his private physician have been obtained.  Also, as discussed below, the Veteran was provided VA examinations of his claimed disorders with accompanying medical opinions.  These examinations and their associated opinions were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in obtaining  these examinations and opinions, as well as pertinent VA treatment records, the Agency of Original Jurisdiction (AOJ) substantially complied with the terms of the November 2010 Memorandum Decision and the Board's September 2011 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that, during his June 2008 Board hearing, the Veteran testified that he was receiving Social Security Administration (SSA) disability benefits, but that such benefits pertained to an unrelated medical condition.  The Veteran has made no specific allegations that would give rise to a reasonable belief that any associated medical records may nonetheless pertain to any of his claimed disorders.  Therefore, the relevance of any such records is not established, and remand to obtain them is not warranted.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the June 2008 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Thus, the VLJ sufficiently complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and any error in notice provided during the Veteran's hearing was harmless. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in his April 2007 notice of disagreement and May 2007 substantive appeal, and during his testimony during his June 2008 Board hearing, the Veteran asserts that he has suffered from and been treated for frequent headaches, dizziness and motion sickness, and bilateral hip problems since his involvement in an in-service motor vehicle accident (MVA).

Service treatment records reflect that the Veteran was treated for dizziness in July 1972 and motion sickness in August 1972.  The Veteran was involved in an MVA in September 1973, after which he was initially treated for dizziness and chest pain, and he was treated for resulting headaches, neck pain, and back pain several times in September and October 1973.  A November 1973 note reflects that Valium took care of the Veteran's headache.  These records reflect no complaints or treatment related to the hips.  On November 1973 examination for separation from service, the Veteran was noted to have had a normal clinical evaluation of the head, neurologic system, and lower extremities.  At that time, the Veteran reported that he had been in very good health until his September 1973 accident, after which his lower back, neck, and head had given him trouble, but that, as of the time of the November 1973 examination, his lower back bothered him sometimes.  In January 1974, the Veteran reported that, since the September 1973 separation examination, there had been no change in his medical condition. 

August 1999 to August 2006 VA treatment records reflect that in September 1999 the Veteran complained of having headaches since beginning new blood pressure medication.  In December 2001, in connection with a blood pressure check, the Veteran denied headaches and dizziness.  In April 2002, he denied dizziness, nausea, or vomiting.  In December 2002, the Veteran presented for bilateral knee pain, and reported having had knee pain present off and on for more than one year, which had been worse the past couple of months, and also reported that his hip hurt over the left gluteal region, with some relief with Tylenol; the assessment was knee pain and hip pain, most likely osteoarthritis, possibly due to ulcerative colitis.  On January 2003 follow-up, the Veteran reported significant improvement with ibuprofen, now only needing ibuprofen on occasional days.  On March 2003 treatment for flare-up of ulcerative colitis, he denied any lightheadedness, dizziness, nausea, or vomiting.  

In February 2004, the Veteran presented with complaints of stuffy nose and right-sided headaches for four days.  In April 2004, he was treated for a recent MVA, and complained of pain in the left side of the neck, left shoulder, and lumbosacral spine area.  In October 2004, he completed of sneezing, watery eyes, and slight headache for two days, and was assessed with a cold.  In December 2004, the Veteran presented with sinus congestion, headache, and diarrhea for four days, which was noted to have improved in a later December 2004 note.

In February 2006, the Veteran presented after being discharged from an intensive care unit following a January 2006 MVA.  It was noted that, during the accident, the Veteran was T-boned from the driver side, lost consciousness, awoke when he arrived to hospital, and was told he had "bleeding on the brain" (small subarachnoid hemorrhage (SAH) left parietal cortex by discharge summary), but that this was stable at the time of release.  It was noted, however, that he continued to have intermittent headaches upon returning home and one episode of nonbloody, nonbilious emesis.  He denied nausea, further emesis, visual disturbances, or photophobia.  He reported that headaches occurred approximately twice a day, lasted less than an hour, and resolved with lying down.  He further reported having no previous history of headaches, and endorsed "feeling off-balance" with ambulation.  

On follow-up in February 2006, in was noted that the Veteran had been in an MVA in January and had continued with dizziness, nervousness, headaches, and neck pain since his January discharge.  It was noted that the Veteran had been concerned about dizziness when ambulating any kind of distance, but denying syncope, nausea and vomiting except for one time.  In April 2006 the Veteran reported having no dizziness, and it was noted that he had a history of MVA with SAH in left parietal area (per outside report), and that more information would be needed prior to referral to a traumatic brain injury (TBI) program.

In September 2006, the Veteran complained of having chronic bilateral hip pain and back pain since the 1970's, which was sharp, off and on, lasted for a few hours to a whole day, and went away and returned six months to a year later.  It was noted that left hip X-rays in December 2002 had been unremarkable, but plain films of the hips taken at that time were consistent with trochanteric bursitis.  The Veteran also reported lightheadedness and mild orthostasis symptoms.  

December 2006 VA records reflect that the Veteran reported headache with gradual onset since 7 PM that night, located on the right temple, radiating to the jaw; he reported no vertigo.  The Veteran reported that headaches occurred two to three times per week.  The assessment was headache, consistent with migraine.  

On January 2013 VA examination for headaches, it was noted that the Veteran had incurred a whiplash injury in 1973, and that for about six weeks following the MVA the Veteran complained of headache and neck pain, but that those symptoms cleared and he did not seek further sick call care for headache.  The Veteran stated that, following his discharge from service in 1974, his headaches lessened to the point that they were no problem, but that the headache had returned and he had three headaches per week lasting about one hour.  It was noted that, in reviewing his records, he did not have frequent visits for health care to treat headaches, and he used over-the-counter medication.  It was noted that there was a significant inconsistency in the description of his headache while in military and what he described at the time of examination.  The examiner concluded that the Veteran's claimed headache disorder was less likely than not (less than 50 percent probability) incurred in or caused by his claimed in-service injury.  The examiner explained that there was not a continuity of similar headache symptoms stemming from the MVA in 1973 until the present, that headaches after whiplash injury typically resolved within six to eight weeks and the medical records indicated that this was the course the Veteran's symptoms following his MVA, and that his headache description at the present time was not the same as when he was in military service.

On April 2013 VA ear disease examination, the Veteran stated that dizziness began in the military (1971-1972) but worsened after leaving the military.  He reported that symptoms may have worsened following an MVA in 1973, and that he complained of motion sickness and ringing in the ears in military, was seen at the infirmary but not treated, but was told to keep checking in.  He reported that, periodically, the symptoms would subside but recur, and that over the years symptoms abated for one to two months at a time but recurred.  He reported that he felt off balance, and described his dizziness as losing balance and having to grab on. He reported occasional lightheadedness with standing up, and symptoms lasting 15-20 minutes, which were better after lying down.  

In June 2013, a VA videonystagmography (VNG) demonstrated normal inner ear functioning.  In a June 2013 addendum, the April 2013 VA examiner determined that, based on the lack of vestibulopathy, "it appears less likely as not that the Veteran had ongoing dizziness related to ongoing inner ear vestibulopathy with a direct service connection."
.
On January 2013 VA hip examination, it was noted that the Veteran was in a MVA during active duty in 1973.  He stated that he injured his hips in the accident, but it was noted that all available records showed treatment for headaches, and neck and back pain after the accident, but did not mention the hips.  The Veteran described the hip pain as being in the bilateral buttocks, right side worse, aggravated by walking or climbing stairs.   

In February 2015, after reviewing the record, including the VA hip examination report, a Veterans Health Administration (VHA) examiner, who was a Chief of Orthopedics at a VA Medical Center, determined that, based on his 36 years of orthopedic surgery, review of the Veteran's records, including those related to his September 1973 accident, as well as the Veteran's June 2008 testimony and physician visits and examinations, the Veteran's hip disorder was less likely than not related to his active duty accident.  The examiner noted that the in-service accident resulted in cervical and thoracic back strain treated with therapy and limitations of duty, but that at no time was there mention of a hip problem, and that post-service treatment records as late as 2006 contained a notation of no hip pain present.  The examiner determined that there was no evidence of a service-related hip injury, and that the Veteran's current hip bursitis was in no way related to the in-service incident described in the records. 

The Veteran's service connection claim must be denied in this case.  While the Veteran complains of a current headache disorder and dizziness, and while he has been diagnosed with bilateral hip bursitis, the evidence does not establish that any such current disorder is due to his in-service MVA or to his service in any other way.

The most probative evidence on the question of whether any headache, dizziness, or hip disorder are related to service and, specifically, to the Veteran's September 1973 MVA, are the January 2013, June 2013, and February 2015 VA and VHA medical opinions reflecting that each of the Veteran's claimed disorders is not related to his in-service MVA.  The January 2013 examiner explained several factors for the opinion: there was not a continuity of similar headache symptoms stemming from the MVA in 1973 until the present; that headaches after whiplash injury typically resolved within six to eight weeks and the medical records indicated that this was the course the Veteran's symptoms following his MVA; and that his headache description at the present time was not the same as when he was in military service.  The June 2013 examiner, after reviewing the Veteran's record, reported history, current complaints, and examination report, determined that, based on the lack of vestibulopathy, supported by VA VNG demonstrating normal inner ear functioning, it appeared less likely than not that the Veteran had ongoing dizziness related to service.  The February 2015 VHA examiner explained that the in-service MVA resulted in cervical and thoracic back strain treated with therapy and limitations of duty, but that at no time was there mention of a hip problem, and that post-service treatment records as late as 2006 contained a notation of no hip pain present, so that, even after reviewing the Veteran's June 2008 testimony, and asserted continuity of symptomatology, based on his 36 years of orthopedic surgery, the Veteran's current hip bursitis was in no way related to the in-service incident described in the records.

The Board finds these opinions to be highly probative.  Each was given by an examiner with appropriate expertise who based his opinion on a review of the entire record, including examination and interview of the Veteran, considering the Veteran's lay account of the onset of his claimed disorders.  Also, each provided clear and plausible rationale for his opinion, the bases of which are consistent with the evidence of record.  In this regard, despite the Veteran's early complaints of dizziness and motion sickness in July and August 1972, which did not continue throughout service, and his complaints of dizziness immediately following his September 1973 MVA, and subsequent treatment over the next six weeks for various complaints including headaches, on November 1973 separation examination, he was noted to have had a normal clinical evaluation of the head, neurologic system, and lower extremities.  Also, at that time, the Veteran reported that, after his September 1973 accident, his lower back, neck, and head had given him trouble, but that, as of the time of the November 1973 examination, his lower back bothered him sometimes.  Moreover, such records reflect no complaints or treatment related to the hips whatsoever, despite repeated treatment following the MVA, including repeated orthopedic treatment for neck and back complaints.

Furthermore, the extensive August 1999 to January 2006 VA treatment records reflect no complaints of or treatment for any chronic or continuing headache, dizziness, or hip problems, despite reflecting treatment for numerous complaints and medical conditions including type II diabetes; impotence; hypertension; ulcerative colitis; foot care; an ear laceration; elevated cholesterol; coronary artery disease; back, chest and abdomen pain; vision problems; gastroesophageal reflux disease; earache, sore throat, and congestion with cough; and allergies.  These records reflect occasional complaints of headaches during this more than six-year period, each time related to an acute problem: in September 1999 the Veteran complained of having headaches since beginning new blood pressure medication; in February 2004, he presented with complaints of stuffy nose and right-sided headaches for four days; in October 2004, he complained of sneezing, watery eyes, and slight headache for two days, and was assessed with a cold; in December 2004, he presented with sinus congestion, headache, and diarrhea for four days, which was noted to have improved in a later December 2004 note.  These records further reflect one instance of complaints of hip pain: in December 2002, the Veteran presented for bilateral knee pain, and also reported that his hip hurt over the left gluteal region; the assessment was knee pain and hip pain, most likely osteoarthritis, possibly due to ulcerative colitis, and on January 2003 follow-up, the Veteran reported significant improvement with ibuprofen, now only needing ibuprofen on occasional days.  Moreover, the records reflect that the Veteran specifically denied dizziness in December 2001, April 2002, March 2003, and denied headaches in December 2001.  

The Veteran began complaining of repeated or continuing headaches and dizziness following his January 2006 MVA resulting in loss of consciousness and small subarachnoid hemorrhage of the left parietal cortex and treatment in an intensive care unit.  Following this MVA, he reported continuing to have intermittent, frequent headaches with an episode of vomiting; moreover, on treatment for these post-January 2006 MVA headaches, the Veteran was noted to have no previous history of headaches.  Following this accident, he also began complaining of dizziness and "feeling off-balance" with ambulation.  The Veteran did not begin complaining of chronic hip pain until September 2006, at which time it was noted that left hip X-rays in December 2002 had been unremarkable, but that plain films of the hips taken at that time were consistent with trochanteric bursitis.  

Moreover, there is no competent and probative evidence outweighing the opinions of the VA and VHA examiners.  In this regard, in a letter submitted by the Veteran, his own private physician, Dr. I.M., provided the opinion that "I believe it is more likely than not that [the Veteran's] chronic neck, lower back pain, and earaches are related to an automobile accident during [his] tour of duty," but that Dr. I.M. found "no correlation between [the Veteran's] dizziness and hip pain with this auto accident."  Also, noting that the Veteran was treated for a viral infection in service, Dr. I.M. stated that it was likely that the Veteran "had a viral infection that caused labyrinthitis i.e. inflammation of the inner ear that may lead to chronic and recurrent dizziness and motion sickness."

However, the Board finds Dr. I.M.'s opinions regarding the onset of the Veteran's headaches and dizziness to be outweighed by those of the VA examiners.  Regarding Dr. I.M.'s opinion that the Veteran's headaches were the result of his in-service MVA, the Board finds the opinion of the January 2013 examiner to be more probative: the January 2013 examiner explained that there was not a continuity of similar headache symptoms stemming from the MVA in 1973 until the present, that headaches after whiplash injury typically resolved within six to eight weeks and the medical records indicated that this was the course the Veteran's symptoms following his MVA, and that his headache description at the present time was not the same as when he was in military service.  The VA examiner's explanation is consistent with the medical record.  This is particularly relevant given that Dr. I.M. did not explain his opinion in light of the fact that August 1999 to January 2006 VA treatment records reflect no complaints of or treatment for any chronic or continuing headache or dizziness problems, and that the Veteran first began complaining of repeated or continuing headaches and dizziness following his much more severe January 2006 MVA, which, rather than whiplash injury, resulted in loss of consciousness and small subarachnoid hemorrhage of the left parietal cortex and treatment in an intensive care unit.  Moreover, the Board finds the June 2013 examiner's opinion regarding the Veteran's dizziness to be more probative, as the examiner determined that there was no vestibulopathy based on a VNG demonstrating normal inner ear functioning.

The Board also notes the report of a December 2012 VA examination, indicating that the Veteran had nonspecific complaints of dizziness that began in July 1972, and that his accident in September 1973 made this worse.  However, the examiner noted that he did not review the claims file prior to providing his report, and the report appears to be a mere recitation of the Veteran's given history regarding his dizziness, with no medical opinion or explanation added.  Mere recitation of the Veteran's self-reported lay history does not constitute competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1996).

Finally, the Board acknowledges the Veteran's assertions and statements that he has suffered from and been treated for frequent headaches, dizziness, motion sickness, and bilateral hip problems since his involvement in an in-service MVA.  However, the Board does not finds such assertions to be credible in light of the extensive service and post-service medical record reflecting the contrary, including multiple statements given by the Veteran himself, as discussed at length above.  In this regard, as no chronic disease was shown within one year of service, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) regarding chronic diseases are not applicable.

The Veteran's credibility regarding the history of his claimed disorders is further called into question by his June 2008 Board hearing testimony.  At that time, he was asked whether he had "been in in any automobile accidents or suffered any other injury since [he was] separated from service," and he replied, "Yes, I've been in one I think.  One."  When asked whether there was any hospitalization following the accident, he replied, "No."  As discussed above, the Veteran received treatment for two separate post-service MVAs: in April 2004 he was treated for a recent MVA, and complained of pain in the left side of the neck, left shoulder and lumbosacral spine area; and in January 2006, he was treated in intensive care for injuries from a major MVA, including a hemorrhage around the brain, after which he repeatedly complained of headaches and dizziness with an episode of vomiting.

Therefore, the evidence weighs against a finding that a hip disorder, motion sickness or dizziness, or headaches were the result of an in-service MVA or are related to service in any other way.  Accordingly, service connection for bilateral hip bursitis, motion sickness (also claimed as dizziness), and headaches must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for bilateral hip bursitis is denied.  

Service connection for motion sickness (also claimed as dizziness) is denied.  

Service connection for headaches is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


